Citation Nr: 0629410	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
syndrome (PTSD), and if so, whether service connection should 
be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

During the veteran's May 2005 hearing, he provided testimony 
about his inability to earn money.  The Board construes this 
as a claim for non-service connected pension benefits.  
Accordingly, this matter is referred to the RO for 
appropriate action. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  An unappealed October 1983 rating decision denied the 
veteran's claim for service connection for PTSD.  

2.  The evidence received since the October 1983 rating 
decision was not previously submitted to agency decision 
makers, is neither cumulative nor redundant, bears directly 
and substantially upon the issue of service connection for 
PTSD, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  


CONCLUSION OF LAW

1.  The unappealed RO rating decision in October 1983, which 
denied service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To appeal an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 3.104(a).  Generally, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(d), 7104(b); 
38 C.F.R. § 20.1103.  In September 1983, the veteran filed a 
claim for service connection for PTSD.  In October 1983, the 
RO denied that claim because there was no evidence of PTSD in 
the record.  The veteran did not file a notice of 
disagreement with respect to that adverse decision.  
Accordingly, the October 1983 decision denying service 
connection for PTSD is final.  

In July 2001, the veteran filed another claim for service 
connection for PTSD and submitted new evidence to support his 
claim.  If new and material evidence is submitted or secured 
with respect to a previously denied claim, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  In determining 
if evidence is new and material, VA is required to consider 
all the evidence submitted by a claimant since the last, 
final disallowance of a claim.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  That evidence is presumed credible for the 
limited purpose of ascertaining its materiality.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

For claims filed prior to August 29, 2001, such as this 
veteran's July 2001 claim,  new and material evidence is 
defined as evidence (1) not previously submitted to agency 
decision makers; (2) which is neither cumulative nor 
redundant; (3) which bears directly and substantially upon 
the specific matter under consideration; and (4) which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  As discussed below, the additional evidence 
submitted by the veteran and secured by the RO meets the 
definition of new and material evidence.  

Since the October 1983 final decision, the RO has received 
additional evidence that either provides details about the 
veteran's claimed inservice stressors or provides information 
about the veteran's current mental health.  None of that 
additional evidence had previously been submitted to the RO.  
Since the only evidence submitted before the October 1983 
decision relating to the veteran's health was a hospital 
summary report from his 1983 substance abuse program, and 
none of the above evidence concerns that treatment, the 
additional evidence is neither cumulative nor redundant.  The 
additional evidence is thus "new."  

That evidence is also "material."  To establish service 
connection for PTSD, there must be (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Evidence addressing the veteran's mental health and providing 
details of the veteran's claimed stressors bears directly and 
substantially upon the first two requirements of his PTSD 
claim.  As such, the evidence must be considered in order to 
fairly decide the merits of the claim.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Since the additional evidence meets the four criteria for new 
and material evidence, the claim is reopened, and to that 
extent, the claim is granted.  Since the claim to reopen the 
service connection claim is granted, the requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to notify and 
to assist the veteran concerning evidence necessary to 
sustain his claim to re-open need not be discussed.  




ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent, the appeal is granted.  


REMAND

As discussed above, one of the requirements to establish 
service connection for PTSD is that there must be credible 
evidence supporting the veteran's claimed inservice 
stressors.  38 C.F.R. § 3.304(f).  The veteran has identified 
five inservice stressful events that he claims caused PTSD.  
One claimed stressor-the fact that he was denied permission 
to leave the Republic of Vietnam to attend his grandmother's 
funeral-is corroborated by his personnel records.  Two other  
claimed stressors-that he was sent to guard a perimeter with 
weapon that had no ammunition and that he was subjected to 
constant noise-are not detailed and specific enough for the 
RO to be able to search for corroboration.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (the claimant must cooperate with the RO to 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records); see also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (duty to assist 
fulfilled when veteran has been notified that more 
information is required in order to conduct a search for 
corroborating evidence and that information is not supplied).  

As for the other two claimed stressors- the incident where 
the veteran tripped over the torso of a soldier who had been 
killed by a grenade and the fact that the veteran's duty 
station was hit by rockets and mortar fire-the RO asked the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the United States Armed Services Center 
for Unit Records Research (USASCURR)) to search military 
records for the purpose of obtaining corroborating evidence 
of those events.  With respect to the grenade incident, the 
JSRRC responded that it was unable to verify that any member 
of the 57th Transportation Battalion (57th Trans. Bn.) 
Headquarters and Headquarters Company (HQ & HQ Co) was killed 
during the time period June 1969 to September 1969.  The 
record-keeper noted, however, that it did not maintain copies 
of the 1969 morning reports of the 57th Trans. Bn. and 
advised the RO that a search of those morning reports should 
be conducted.  The claims file does not show that any search 
for morning reports was done or that the veteran was notified 
that such a search would be futile.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA can end its efforts to obtain records in 
the custody of a Federal department or agency only if VA 
concludes that the efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(c)(2).  In such circumstances, 
notice of that conclusion that conforms to the requirements 
of 38 C.F.R. § 3.159(d)(1) must be provided to the veteran.  
Since no search of morning reports was done, the appeal must 
be remanded for further development with respect to that 
claimed stressor.  

In addition, the veteran has objected to the record-keeper's 
response that the records of 57th Trans. Bn HQ and HQ Co. 
were searched.  He argues that the soldier killed was part of 
57th Bn, but not part of  HQ and HQ Co., so that the wrong 
records were searched.  Accordingly, verification that the 
correct records were searched is needed.  

As to the claimed stressor about incoming rocket fire, the 
JSRRC corroborated that the Chu Lai complex was hit by 
rockets during the period the veteran was stationed there.  
And while there is no current diagnosis of PTSD that conforms 
to the requirements of 38 C.F.R. §3.304(f) and 4.125(a), the 
record contains evidence that the veteran was given the 
Mississippi Scale for PTSD test and his score suggests he 
might have PTSD.  Based on this evidence, a medical 
examination must be provided to the veteran to determine 
whether he currently has PTSD.  38 C.F.R. § 3.159(c)(4) (a 
medical examination is necessary if the record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability, (2) establishes that the veteran suffered an 
event in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service).  The veteran is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

1. Attempt to verify the claimed stressor 
about the soldier killed by a grenade.  
This should include (1) searching for the 
appropriate morning reports for the period 
of June 1969 through September 1969 and 
(2) verifying whether the JSRRC's original 
search included the records of the unit 
identified by the veteran in his 
VA Form 9, and if it did not, requesting a 
complete search of the proper records.  If 
additional information concerning that 
stressor is needed, the veteran should be 
asked to supply it.  If search efforts 
produce negative results, the claims file 
should be so documented and the veteran 
and his representative notified.  Any 
information obtained should be associated 
with the claims file.  

2.  Thereafter, the RO should schedule the 
veteran for an examination to determine 
the nature and extent of any psychiatric 
disorders found to be present.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect such review.  Any 
and all studies deemed necessary by the 
examiner should be completed.  

The examiner should be notified of the 
stressors that are established by the 
record and should be instructed that those 
events, and only those events, may be 
considered for the purposes of 
(1) determining whether those inservice 
stressors were sufficient to have caused 
the current psychiatric symptoms, and (2) 
determining whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied by both the verified 
stressors and the current symptomatology.  
The diagnosis should conform to the DSM-
IV.  For each opinion, complete rationale 
should be provided.  

3.  Then, readjudicate the veteran's 
claim.  If the claim remains denied, issue 
a supplemental statement of the case.  
After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


